Citation Nr: 1718655	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO. 12-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right ankle sprain.

3. Entitlement to service connection for a psychiatric disorder, to include specific phobia and situational type claustrophobia. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 1989 and from February 2002 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a November 2016 letter, VA informed the Veteran that she had been scheduled a hearing before the Board in Washington, D.C. on December 16, 2016. In a December 11, 2016 letter, the Veteran stated that she never received the November 2016 letter from VA notifying her of a hearing in Washington, D.C. and that she was no longer able to attend the hearing scheduled in Washington, D.C. due to financial constraints and requested to be scheduled for a Board hearing at the RO (Travel Board) instead. 

In April 2017, VA inadvertently rescheduled a hearing before the Board and sent the Veteran a letter informing her that she had been scheduled for a hearing before the Board in Washington, D.C. on May 18, 2017. The Veteran did not show up to the May 2017 hearing due to no fault of her own. See 38 C.F.R. § 20.700(c) (2016). The Board finds that her hearing request remains pending.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

